AMENDMENT NO. 1
TO THE
ASSET PURCHASE AGREEMENT

This Amendment No. 1 to the Asset Purchase Agreement (this “Amendment”) is made
as of November 16, 2006 and amends that certain Asset Purchase Agreement dated
as of November 10, 2006, by and between Skytel Corp., a Delaware corporation,
and Bell Industries, Inc., a California corporation (the “Agreement”).

The Agreement is hereby amended as follows:



  1.   Amendment to Section 11.7 of the Agreement.

Section 11.7 of the Agreement is amended by adding to it the following language:

“Anything in this Agreement or any agreement related to this Agreement (any such
related agreement, a “Related Agreement”) to the contrary
notwithstanding, Purchaser shall have the right (without the prior written
consent of Seller), at any time, and in its sole discretion, to assign for
security interest purposes any or all of its rights under this Agreement and any
Related Agreement to any lender providing financing to Purchaser, any
of Purchaser’s permitted assigns, or any Affiliates of Purchaser or Purchaser’s
permitted assigns (Purchaser, such assigns, and such Affiliates, collectively,
the “Purchaser Parties”) and, upon the occurrence and during the continuance of
any event of default under the financing agreements between any such lender and
any of the Purchaser Parties, such lender may exercise any or all of the rights,
interests, and remedies of any of the Purchaser Parties under this Agreement or
any Related Agreement.”

2. Other Provisions. The other provisions of the Agreement shall remain in full
force and effect.

3. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

4. Governing Law. This Amendment shall be governed by and construed under the
laws of the State of New York, without regard to principles of conflicts of
laws.

[remainder of page intentionally left blank; signatures to follow]

1

This Amendment is executed as of the date first set forth above.

SKYTEL CORP.

By:/s/ Francis Shammo
Name: Francis Shammo
Title: SVP and Chief Financial Officer


BELL INDUSTRIES, INC.

By:/s/ John A. Fellows
Name: John A. Fellows
Title: Chief Executive Officer


The undersigned hereby joins as a party to this Amendment for the limited
purposes provided in Section 11.9 of the Agreement:

MCI, LLC

By:/s/ Francis Shammo
Name: Francis Shammo
Title: SVP and Chief Financial Officer


41060316.1

2